DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N 17/122,852 filed on December 15, 2020. Claims 1-20 are pending with the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by V et al. (U.S. Publication No.: US 20190179731 A1) hereinafter V.
As to claim 1:
V discloses:
A method [Figure 3-5 and Paragraph 0002 teaches testing the software after upgrade or update to a new cloud release may shrink and require testing to be part of continuous integration. Paragraph 0019 teaches the upgrade testing may be performed based on delivered standard test scripts, for example by testing solution providers and/or the software vendors of the application. This can be achieved by automatically triggering a task list 115 in the cloud system 110 tenant. A process within the scope of the processes in the task list 115 define an order of actions that are to be executed on a running application, where actions may be associated with providing user input, performing user interface (UI) selections, and other interactions with the application. Paragraph 0029 teaches a process 230 including a number of execution steps is associated with the application.] comprising: 
accessing, by one or more processors, from a first log file, first data that identifies a first process step, the first data showing a first change to a document associated with a process comprising the first process step and a second process step [Paragraph 0043 teaches master data and organizational data may be mapped to different execution steps of a test script, such as the text script defined at 310. Paragraph 0044-0046 teaches the data at Table 4 is a portion of a test script, which is mapped with data taken from the master and organizational data as presented in Table 1, 2, and 3. Table 4 is associated with a “Create Sales Order” process as defined at a particular cloud application to be upgraded. Note: Tables 1-3 (log file) accessed to identify a process step Sales Order creation (first process step) and Input-Sales Document Type (second process step) reads on the claimed accessing, by one or more processors, from a first log file, first data that identifies a first process step, the first data showing a first change to a document associated with a process comprising the first process step and a second process step.]; 
based on the first data, updating a database to store a first relationship between the first process step and the process [Paragraph 0044-0046 teaches multiple processes chained together to achieve an end-to-end scenario, “Data Binding” column may be used and filled in with data regarding associated processes to the Sales Order process. For example, when the “Create Sales Order” process is followed by a second process, such as a “Create Delivery” process, sales order number created at the first process “Create Sales Order” may be supplied to next process “Create Delivery” process. Note: Filling in (updating) Table 4 with data associated with (a first relationship) Create Sale Order process reads on claimed based on the first data, updating a database to store a first relationship between the first process step and the process.]; 
accessing, by the one or more processors, from a second log file, second data that identifies a second process step [Paragraph 0036 teaches determining of required data from database tables from the DB 270 may be performed through implemented logic at a data mapping component as part of the mapping logic. Data from different database tables may be retrieved based on different logical conditions and join logic, which is necessary for the process 230 under test. Paragraph 0044 teaches the data at Table 4 is a portion of a test script, which is mapped with data taken from the master and organizational data as presented in Table 1, 2, and 3. Table 4 is associated with a “Create Sales Order” process as defined at a particular cloud application to be upgraded. Paragraph 0045 teaches there are multiple processes chained together to achieve an end-to-end scenario, “Data Binding” column may be used and filled in with data regarding associated processes to the Sales Order process. For example, when the “Create Sales Order” process is followed by a second process, such as a “Create Delivery” process, sales order number created at the first process “Create Sales Order” may be supplied to next process “Create Delivery” process. Note: Retrieving (accessing) data from different tables such as table 3 (second log file) associated with chained processes in a data binding column, wherein the chained process includes a next process (second process step) reads on the claimed accessing, by the one or more processors, from a second log file, second data that identifies a second process step.], the second data showing a second change to the document [Table 3 teaches other (second data) associated with Sales Order creation corresponding to changes to the SaleOrder document.]; 
based on the second data, updating the database to store a second relationship between the second process step and the process [Paragraph 0044-0046 teaches multiple processes chained together to achieve an end-to-end scenario, “Data Binding” column may be used and filled in with data regarding associated processes to the Sales Order process. For example, when the “Create Sales Order” process is followed by a second process, such as a “Create Delivery” process, sales order number created at the first process “Create Sales Order” may be supplied to next process “Create Delivery” process. Note: Filling in (updating) Table 4 with data associated with (a second relationship) Create Sale Order process as part of the “Data Binding” column reads on claimed based on the second data, updating the database to store a second relationship between the second process step and the process.]; and 
generating a testing script for the process based on the stored first relationship and the stored second relationship [Figure 4 and Paragraph 0044 teaches the data as presented in the example at Table 1, Table 2 and Table 3 may be picked and provided to a test script, which is associated with the scenario of creating a sales document at the upgraded cloud application. Table 4 present exemplary action IDs part of the scenario and how labels from the test script are mapped to values depicted from the master and organization data. Paragraph 0047 teaches test variant to be executed automatically when performing an upgrade testing. In one embodiment, the test variant as described at 400 may be generated based on logic implemented in a test automation tool, such as the test automation tool 210. The test variant includes data from a test script defined for the process step “Create Sales Order” 410 mapped with data of the application associated with the process step. Paragraph 0052 teaches the process 500 is associated with triggering an automated test execution. Paragraph 0055 teaches iterations over the test scripts listed are performed to determine relationships between scripts and functions. The iterations over the test scripts may be executed by a data mapping logic implemented an upgrade testing module, which may trigger the test execution. Note: Executing tests associated with relationships (first and second relationship) derived from Tables 1-4 reads on the claimed generating a testing script for the process based on the stored first relationship and the stored second relationship.]

Claims 11 and 18 are similarly rejected because they are similar in scope.

As to claim 2:
V discloses:
The method of claim 1, further comprising: causing a user interface to be presented on a display device, the user interface comprising an option to cause the testing script to be generated; and wherein the generating of the testing script is in response to a selection of the option [Paragraph 0019 teaches a process within the scope of the processes in the task list 115 define an order of actions that are to be executed on a running application, where actions may be associated with providing user input, performing user interface (UI) selections, and other interactions with the application. Paragraph 0050-0058 teaches when the relevant test data is determined, at 560 an execution of a test script (iteratively selected at 530) is triggered. The test execution may be triggered at a test automation tool, such as the described test automation system 140, FIG. 1. Note: User interface selections by stakeholders triggering test scripts associated with the stakeholder or user input reads on the claimed causing a user interface to be presented on a display device, the user interface comprising an option to cause the testing script to be generated and wherein the generating of the testing script is in response to a selection of the option.]
Claims 12 and 19 are similarly rejected because they are similar in scope.

As to claim 3:
V discloses:
The method of claim 1, wherein: the updating of the database to store the first relationship between the first process step and the process comprises updating a row of the database, the row of the database further storing an identifier of a chain of process steps executing on a single application server [Paragraph 0045 and Table 4 teaches when the “Create Sales Order” process is followed by a second process, such as a “Create Delivery” process, sales order number created at the first process “Create Sales Order” may be supplied to next process “Create Delivery” process. In such case, the data binding column for the “Create Sales Order” process may be utilized and provided with data in relation to providing the sales order number to the next process. Paragraph 0046 and Figure 4 teach FIG. 4 is an exemplary process step definition table 400 to be automatically executed on an application. Note: Providing (updating) data to the Data Binding column that also includes a row associated with the Create Sales Order (first process) and Action ID (process) executed on an application (executed on a single application) reads on the claimed the updating of the database to store the first relationship between the first process step and the process comprises updating a row of the database, the row of the database further storing an identifier of a chain of process steps executing on a single application server.] and a value that indicates the position of the first process step relative to other steps of the chain [Table 4 and Figure 4 indicate an Action ID showing the where in the set of Action ID an action is positioned.].
Claims 13 and 20 are similarly rejected because they are similar in scope.

As to claim 4:
V discloses:
The method of claim 3, further comprising: running the testing script [Figure 5 and Paragraph 0050-0053 teaches performing an upgrade test based on predefined test scripts executed over relevant test data and the process 500 is associated with triggering an automated test execution.]
Claim 14 is similarly rejected because they are similar in scope.

As to claim 5:
V discloses:
The method of claim 1, wherein: the first process step is an executable process function (XP-Function) [Table 3 and Paragraph 0044 and 0053 teach the application is upgraded with regards to application functionality and customized after the upgrade according to customer requirements. To start the test execution over the upgraded application, at 510 active functions associated with the upgraded application are listed. Note: The process step is step as the function “SaleOrder Create” reads on the claimed the first process step is an executable process function (XP-Function)].
Claim 15 is similarly rejected because they are similar in scope.

As to claim 8:
V discloses:
The method of claim 1, wherein the first process step comprises a user interaction [Tables 3, 4, and Paragraph 0030 teaches when a test is to be executed in relation to that process, a test automate may be created, which is executable. The test automate may create defined user actions and provide associated input. Paragraph 0035 teaches the execution steps are associated with actions 260 at the test script “1” 220. For an execution step, fields of database tables from DB 270 relevant for the execution step are determined and are mapped to user actions. Paragraph 0044 teaches the data at Table 4 is a portion of a test script, which is mapped with data taken from the master and organizational data as presented in Table 1, 2, and 3. Table 4 is associated with a “Create Sales Order” (first process step) process as defined at a particular cloud application to be upgraded. Note: The “Create Sales Order” that is tied to user input and user actions reads on the claimed wherein the first process step comprises a user interaction.]

As to claim 9:
V discloses:
The method of claim 1, wherein the first process step comprises an automated interaction [Paragraph 0049 teaches FIG. 4 is an exemplary process step definition table 400 to be automatically executed on an application, in one embodiment. The process step is “Create sales order” 410, and includes actions, which are related to interaction with an application, where the process step may be executed.] 

As to claim 10:
V discloses:
The method of claim 1, wherein the first data further identifies a role associated with the first process step [Tables 3, 4, Figure 4, and Paragraph 0030 teaches an exemplary view of a sales order creation step and relevant user actions for performing the process step. When a test is to be executed in relation to that process, a test automate may be created, which is executable. The test automate may create defined user actions and provide associated input. Paragraph 0035 teaches the execution steps are associated with actions 260 at the test script “1” 220. For an execution step, fields of database tables from DB 270 relevant for the execution step are determined and are mapped to user actions. Paragraph 0044 teaches the data at Table 4 is a portion of a test script, which is mapped with data taken from the master and organizational data as presented in Table 1, 2, and 3. Table 4 is associated with a “Create Sales Order” (first process step) process as defined at a particular cloud application to be upgraded. Note: The “Create Sales Order” that is tied to user input and user actions reads on the claimed wherein the first process step comprises a user interaction. Note: A user (role) that is associated with the sales order (first data) that is created as part of the Create Sales Order step (first process step) reads on the claimed the first data further identifies a role associated with the first process step.]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over V et al. (U.S. Publication No.: US 20190179731 A1) hereinafter V, in view of Pochuev (U.S. Publication No.: US 20220066891 A1) hereinafter Pochuev.
As to claim 6:
V discloses all of the limitations as set forth in claim 1 and some of claim 6 but does not appear to expressly disclose the method of claim 1, wherein: the accessing of the first log file comprises accessing the first log file from a first server via a network, and the accessing of the second log file comprises accessing the second log file from a second server via the network.
Pochuev discloses:
The method of claim 1, wherein: the accessing of the first log file comprises accessing the first log file from a first server via a network [Paragraph 0032 teaches each server includes a log, including a first log 412 corresponding to first server 402, a second log 414 corresponding to second server 404. Paragraph 0035 teaches as illustrated in FIG. 4D, first server 402, third server 406, fourth server 408, and fifth server 410 store a copy 430 in each of a first log entry of a corresponding log. Paragraph 0054 teaches FIG. 8 is a diagram of one embodiment of a computer system 800 in which any of the methodologies described herein may be performed according to at least one embodiment. The computer system 800 may include a processor 802, main memory 804, storage memory 806, chipset 808, one or more peripherals 810, a network interface device 822, and a removable storage device interface 803 is configurable to connect with a removable storage device 815.] ; and the accessing of the second log file comprises accessing the second log file from a second server via the network [Paragraph 0032 teaches each server includes a log, including a first log 412 corresponding to first server 402, a second log 414 corresponding to second server 404. Paragraph 0034 teaches second server 404 receives a first request from an endpoint device in a session, performs an operation corresponding to the first request, and stores context information 426 for the session in a first log entry of second log 414. Paragraph 0054 teaches FIG. 8 is a diagram of one embodiment of a computer system 800 in which any of the methodologies described herein may be performed according to at least one embodiment. The computer system 800 may include a processor 802, main memory 804, storage memory 806, chipset 808, one or more peripherals 810, a network interface device 822, and a removable storage device interface 803 is configurable to connect with a removable storage device 815.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by V, by incorporating access a first and second server with corresponding server logs associated with a network (see Pochuev Paragraph 0032, 0034, 0035, and 0054), because both applications are directed to log processing; incorporating access a first and second server with corresponding server logs associated with a network provides improved and secure systems (see Pochuev Paragraph 0002). 
Claim 16 is similarly rejected because they are similar in scope.

Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over V et al. (U.S. Publication No.: US 20190179731 A1) hereinafter V, in view of Zhu et al. (U.S. Publication No.: US 20170004185 A1) hereinafter Zhu.
As to claim 7:
V discloses:
The method of claim 1, wherein: third data that identifies a third process step [Figure 4], the third data showing a change to a second document [Paragraph 0029 teaches the process may be defined to include several steps, or sub-processes which include creation of a sales order of a certain type that is not billing relevant. Figure 4 and Paragraph 0049 teaches row 470 defines an action with ID equal to 2, which is not an optional action, and is of type “Input”. The action of row 470 is with “Sales Document Type” label and a corresponding value “CBFD”. The value defined in this row is determined based on mappings of objects from the process step, namely an object/field associated with a sales document type, with a database field associated with a value of a type defining sales documents. Note: Processes listed in a table, such as the table illustrated in the Figure 4, that reasonably include creating and defining sales documents or more than one document (a second document) and inputting data into the sale document (second document) of a plurality of sales documents, as part of a listed process step (third data that identifies a third process step), as illustrated in Figure 4 reads on the claimed third data that identifies a third process step [Figure 4], the third data showing a change to a second document], a third relationship between the third process step and the process [Paragraph 0029 teaches the process may be defined to include several steps, or sub-processes which include creation of a sales order of a certain type that is not billing relevant. Figure 4 and Paragraph 0049 teaches row 470 defines an action with ID equal to 2, which is not an optional action, and is of type “Input”. The action of row 470 is with “Sales Document Type” label and a corresponding value “CBFD”. The value defined in this row is determined based on mappings of objects from the process step, namely an object/field associated with a sales document type, with a database field associated with a value of a type defining sales documents.]
V discloses all of the limitations as set forth in claim 1 and some of claim 7 but does not appear to expressly disclose the database is a first database; and further comprising: accessing, from a second database, third data; and based on the third data, updating the first database.
Zhu discloses:
the database is a first database; and further comprising: accessing, from a second database, third data; and based on the third data, updating the first database [Paragraph 0055 teaches the retrieved log data undergoes a “parse” stage 312, where the log entries are parsed and broken up into specific fields. Paragraph 0059 teaches a log writer 320 then writes the processed log data to one or more data stores 324. In some embodiments, the processed data is stored within both a text/indexed data store (e.g., as a SOLR cluster) and a raw and/or historical data store (e.g., as a HDFS cluster). The log writer can also send the log data to another processing stage 322 and/or downstream processing engine. Paragraph 0062 teaches a log file contains several base fields. Paragraph 0124 teaches correlate log entry findings to aid in root cause analysis. As another example, the host model can be used for comparing all hosts in one system. For instance, if there are a number of databases in a first system, this feature can be used to see logs across these systems together, and in isolation from databases used for a second system. Paragraph 0218 teaches one advantage of this approach is that it may serve to avoid excessive calls, e.g., to a web service calls to obtain log data. Note: A first system associated with databases accessing logs stored used on a second system (second database) and second server with corresponding server logs, where logs have a plurality/several (third data) of entries and fields reads on the claimed the database is a first database; and further comprising: accessing, from a second database, third data; and based on the third data, updating the first database.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by V, by incorporating a first system associated with databases accessing logs stored used on a second system (second database) where logs have a plurality/several (third data) of entries and fields (see Zhu Paragraph 0055, 0059, 0062, 0124, and 0218), because both applications are directed to log processing; incorporating a first system associated with databases accessing logs stored used on a second system (second database) where logs have a plurality/several (third data) of entries and fields provides an approach that may server to avoid excessive calls, e.g., to a web service calls to obtain log data (see Zhu Paragraph 0218). 
Claim 17 is similarly rejected because they are similar in scope.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762. The examiner can normally be reached Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EARL ELIAS/               Examiner, Art Unit 2169      
/BRITTANY N ALLEN/               Primary Examiner, Art Unit 2169